Exhibit 5 Power of Attorney December 22, 2009 Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 This letter confirms that Andrew J. Rosell is authorized and designated to sign all securities related filings with the Securities and Exchange Commission, including Forms 3, 4 and 5, on my behalf and on behalf of each entity for which I may sign such filings. This authorization and designation shall be valid until either revoked in writing by the undersigned or until three years from the date of this letter. Very truly yours, /s/ John B.
